Case 3:19-cv-00418-REP-RCY Document 22-13 Filed 05/14/20 Page 1 of 1 PageID# 183


                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division




  Uhuru Baraka Rowe,
                      Plaintiff,              AFFIDAVIT OF EXHAUSTION
                                              OF GRIEVANCE PROCEDURE
  vs.


                                              Civil Action No. 3:19-cv-418

  Tracy S. Ray, et al.,

                      Defendants




        I, Uhuru Baraka Rowe, #1131545, the Plaintiff herein, declare
   under the penalty of perjury that I have exhausted all administrative
   grievance remedies as they relate to my claims to the extent re
   quired and permitted by the Virginia Department of Corrections and
   regulations. Grievance Numbers; SXII-18-REG-00125; SXII-18-REG-00160;
   SXII-18-REG-00171; SXII-18-REG-00172; and SXII-18-REG-00195.

   Executed on this     \5     day of             2020.

                                VAVUAAM
                              Uhuru Baraka Rowe




                                                                        4 2020
                                                             CLERK, U            O-JT
